Citation Nr: 1537184	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  13-04 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right hip disability.
 
2.  Entitlement to service connection for bilateral leg disability.
 
3.  Entitlement to service connection for back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1959 to August 1963. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2011 rating decision in which the RO denied the Veteran's petition to reopen a claim for service connection for a bilateral hip disability, denied his petition to reopen a claim for service connection for a bilateral leg disability, and denied his claim for service connection for a back disability.  In March 2011, the Veteran filed a notice of disagreement.  In January 2013, a Decision Review Officer (DRO) reopened the Veteran's claim for a bilateral hip disability, granting service connection for the left hip, but denying service connection for the Veteran's right hip.  A statement of the case (SOC) issued in January 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2013.

In January 2015, the Board reopened the claims for service connection for right hip disability and bilateral leg disability, and remanded the service connection claims for those disabilities, on the merits, along with the service connection claim for a back disability, to the agency of original jurisdiction (AOJ) for further development. 

The Board notes that this appeal has been processed using the Veterans Benefit Management System (VBMS), a paperless, electronic claims processing system.  In addition to the VBMS record, the Veteran has a separate paperless, electronic file in Virtual VA.  A review of the Virtual VA file reveals that, except for the transcript of the September 2014 hearing, the documents therein are duplicative of records already associated with the VBMS file.



Also, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. 
§ 7107(a) (West 2014) and 38 C.F.R. § 20.900(c) (2015).

For the reasons expressed below, the claims on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matters on appeal.

As noted in the prior remand, during service in 1963, the Veteran was injured in an accident in which he became entangled in a retracting cable and was pulled into the winch on the front of his truck.  He contends that his current right hip, bilateral leg, and back disabilities result from this accident.  

As directed in the Board's January 2015 remand, the Veteran underwent a VA examination in May 2015 to determine the etiology of his hip, back and knee disabilities.  At that time, the VA examiner diagnosed osteoarthritis of the hip, chondrocalcinosis of the knees, and mild degenerative disc disease of the lumbar spine.  The VA examiner noted that there was no notation of a hip, knee or back condition at the time of the Veteran's separation from service, and that there were no complaints, treatment or diagnosis of a hip, knee or back condition within one year of service.  He concluded that it was less likely than not that the Veteran's disabilities were related to service.  

However, despite mentioning at various times in his examination report that the Veteran reported experiencing chronic hip, knee and back pain continuously since the accident in 1963, the examining physician failed to discussed the relevance or import of these statements.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner relied on lack of evidence in service treatment records to provide negative opinion).  Notably, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the Board finds that further medical opinions-based on full consideration of the Veteran's documented medical history and assertions, and supported by a thorough, clearly-stated rationale-are needed to resolve the claims for service connection for disabilities of the right hip, bilateral knees, and lower back.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Therefore, the AOJ should arrange to obtain an addendum opinion from the physician who examined the Veteran in May 2015 or from another appropriate physician, based on claims file review (if possible).  The AOJ should only arrange for further examination of the Veteran if one is deemed medically necessary in the judgment of the physician designated to provide the addendum opinion.

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of the claims for service connection-particularly, the reopened claims.  See 38 C.F.R. § 3.655(a), (b) (2015).   Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to arranging to obtain further medical opinions in this appeal, to ensure that the record is complete, and that all due process requirements are met, the AOJ should undertake appropriate action to obtain and associate with the electronic claims file  all outstanding, pertinent records. 

As for VA records, the claims file reflects that the most recent VA treatment records associated with the Veteran's claims file are from the VA Medical Center (VAMC) in Durham, North Carolina, dated to February 2015.  On remand, the AOJ should obtain records of any relevant VA treatment he may have undergone since that time in order to ensure that the Veteran's claim is adjudicated based on an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (particularly, as regards pertinent private (no-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002)); but see also 38 U.S.C.A. § 5103(b)(3) (West 2014) amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from Durham VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since February 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the physician who examined the Veteran and provided the May 2015 opinion. 

If the prior examiner is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain opinion from another appropriate physician, based on claims file review (if possible).  Only arrange for the Veteran to undergo another VA examination, by an appropriate physician, if one is deemed medically necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire electronic claims file, to include a complete copy of the REMAND, must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.  

With respect to diagnosed osteoarthritis of the hip, chondrocalcinosis of the knees, and mild degenerative disc disease of the lumbar spine, for each such diagnosed disability, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the disability had its onset during service or is otherwise medically related to an in-service injury or disease-to particularly to include the Veteran's 1963 in-service winch accident.

In rendering each requested opinion, the physician must specifically consider and discuss the service treatment records and post-service treatment records, as well as the Veteran's assertions regarding the onset and continuity of symptoms since the in-service accident.  . 

As noted previously, the Veteran is competent to report injuries and symptoms, and his assertions in this regard must be considered in formulating the requested opinions.  If the Veteran's reports are discounted, the physician should clearly so state, and explain why.  

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

